DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/20200 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble et al. (US PGpub: 2009/0224369 A1), herein after Gamble, and further in view of Shearer et al. (US PGpub: 2014/0131898 A1), herein after Shearer.
Regarding claim 1, Gamble teaches a semiconductor device comprising: a multi-layered substrate (sapphire substrate, FIG. 3a-3h), wherein the multi-layered substrate comprises an interposed film including a polymeric binder (Ge or SiGe as in Paragraphs [0003], Please see US 8242025, where SiGe can be a polymeric film. The sacrificing layer is an organic polymeric layer that consists of crystals of silicon germanium (SiGe) and semiconductor layer consists of Silicon crystal.) and at least one inorganic filler (Fig. 3a-3h, Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024], [0033]); and a device layer (60, Fig. 3h) arranged over the multi-layered substrate.

Gamble does not explicitly teach (as the applicant suggested, but SiGe can still be a polymeric binder) interposed film with polymeric binder and inorganic filler.
Shearer teaches interposed film with polymeric binder and inorganic filler. (Paragraph [0048], [0049], DAF with polymeric adhesive. DAF is what applicant is using as per specification).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Gamble’s semiconductor device to modify with teachings as described by Shearer such that the device can offer the advantages of a better-controlled bond-line between the die and semiconductor substrate and application to the entire wafer rather than singulated die.
Regarding claim 2, Gamble teaches the semiconductor device of claim 1, wherein the at least one inorganic filler is thermally conductive and electrically insulating (Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024]).
Regarding claim 3, Gamble  teaches the semiconductor device of claim 2, wherein the at least one inorganic filler comprises diamond, aluminum oxide, aluminum nitride, boron nitride, silicon carbide, beryllium oxide or graphite (Paragraph [0018]-[0024], FIG. 3a-3h).
Regarding claim 4, Gamble teaches the semiconductor device of claim 1, wherein the interposed film has a thickness ranging from 5 m to 20 m (material thickness is known in the industry. Can be derive as Ge 1-100 microns. This limitation can be derived). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the (ranges, ratio,…) and arrive at the claim 4 limitation. With respect to the limitations of Claim 4, where the general conditions of a claim are disclosed in the prior See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  The optimization of the claim (ranges, ratio,…) would be obvious to one of ordinary skill in the art.
Regarding claim 5, Gamble teaches the semiconductor device of claim 1, wherein the multi-layered substrate further comprises: a support substrate; and a semiconductor layer, wherein the interposed film is arranged between the support substrate and the semiconductor layer (Paragraph [0018]-[0024]).
Regarding claim 6, Gamble teaches the semiconductor device of claim 5, wherein the support substrate comprises a thermally conductive material (Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024]).
Regarding claim 7, Gamble teaches the semiconductor device of claim 5, wherein the support substrate comprises silicon or sapphire (sapphire substrate, FIG. 3a-3h).
Regarding claim 8, Gamble teaches the semiconductor device of claim 5, wherein the semiconductor layer comprises silicon or silicon germanium (Paragraph [0003]).
Regarding claim 9, Gamble teaches the semiconductor device of claim 5, wherein the semiconductor layer further comprises a first semiconductor material (50, 52)and a second semiconductor material (62, Paragraph [0056]) arranged over the first semiconductor material (50, 52).
Regarding claim 10, Gamble teaches a semiconductor device comprising: a multi-layered substrate, comprising: a support substrate (sapphire substrate, FIG. 3a-
Gamble does not explicitly teach (as the applicant suggested, but SiGe can still be a polymeric binder) interposed film with polymeric binder and inorganic filler.
Shearer teaches interposed film with polymeric binder and inorganic filler. (Paragraph [0048], [0049], DAF with polymeric adhesive. DAF is what applicant is using as per specification).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Gamble’s semiconductor device to modify with teachings as described by Shearer such that the device can offer the advantages of a better-controlled bond-line between the die and semiconductor substrate and application to the entire wafer rather than singulated die.
Regarding claim 11, Gamble teaches the semiconductor device of claim 10, wherein the film is laminated over the support substrate (Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024]).
Regarding claim 12, Gamble 
Regarding claim 13, Gamble teaches the semiconductor device of claim 12, wherein the first semiconductor material of the semiconductor layer comprises silicon (Paragraph [0005]-[0015]).
Regarding claim 14, Gamble teaches the semiconductor device of claim 12, wherein the second semiconductor material of the semiconductor layer comprises silicon germanium (Paragraph [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHEIKH MARUF/Primary Examiner, Art Unit 2828